IN THE COURT OF APPEALS OF THE STATE OF WASHINGTONW
                                                                                   \       ' '-ri r'
STATE OF WASHINGTON,
                                                   No. 68575-9-I
                      Respondent,
                                                   DIVISION ONE
          v.



T.H. (DOB 01/10/1996),                             UNPUBLISHED OPINION


                     Appellant.                    FILED: August 5, 2013


       Leach, C.J. — Fingerprint evidence is sufficient by itself to support a

conviction if a rational trier of fact could reasonably infer that the prints could only

have been impressed at the time of the offense. Because the evidence in this

case meets this standard and because T.H.'s other arguments lack merit, we

affirm his juvenile convictions for two counts of residential burglary.

                                        FACTS


       In 2011, police investigating two residential burglaries in Bellevue found

T.H.'s fingerprints on items inside the homes. In one home, T.H.'s prints were

found on a shower curtain rod next to the window where the burglar entered.

The homeowner had purchased the curtain rod within the last year at a Bellevue

discount store. Prior to installation, the rod was encased in shrink-wrap that was

"impossible to open."

       In the other home, T.H.'s prints were found on a camcorder box that the

burglar had taken out of a closet. The camcorder, which was missing from its
No. 68575-9-1/2




box, had been purchased on line within the last year and had arrived at the

house in packaging. The fingerprints were the only evidence linking T.H. to the

burglaries.

       Police arrested T.H. and charged him with two counts of residential

burglary. T.H. told police that he had never been in Bellevue.

       Following separate bench trials, the juvenile court found T.H. guilty as

charged.      The court found there was no reasonable explanation for the

fingerprints on the curtain rod and camcorder box other than that T.H. put them

there during the burglaries. T.H. appeals.

                                    DECISION


       The principal issue on appeal is whether T.H.'s convictions are supported

by sufficient evidence.   Evidence is sufficient if, when viewed in a light most

favorable to the State, it permits any rational trier of fact to find the essential

elements of the crime beyond a reasonable doubt.1            A challenge to the

sufficiency of evidence admits the truth of the State's evidence and all

reasonable inferences from that evidence.2

       The only evidence linking T.H. to the burglaries were his fingerprints on

the shower curtain rod and camcorder box.         "Fingerprint evidence alone is

sufficient to support a conviction where the trier of fact could reasonably infer

       1 State v. Green. 94 Wn.2d 216, 221, 616 P.2d 628 (1980) (quoting
Jackson v. Virginia. 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L Ed. 2d 560 (1979)).
       2 State v. Salinas. 119Wn.2d 192, 201, 829 P.2d 1068(1992).
No. 68575-9-1/3




from the circumstances that it could only have been impressed at the time the

crime was committed."3 T.H. contends the juvenile court could not draw such an

inference in this case because the shower curtain rod "could have been an item

that had been returned, repackaged and resold" and the camcorder box "was

recently in the stream of commerce."        But the State need not disprove all

conceivable hypotheses consistent with innocence.4 Rather, it need only provide

evidence sufficient for the trier of fact to reasonably infer that the fingerprinted

items were "generally inaccessible" to the defendant prior to the crimes and that

the fingerprints were impressed only at the time of the crime.5 The evidence in
this case was sufficient to support such inferences in both burglaries.

       As discussed above, the camcorder was purchased on line and sent to the

victim's house in packaging. The shower curtain rod was purchased at a store in

Bellevue a year before the burglary and was wrapped in plastic shrink-wrap when

purchased. T.H. told police he had never been to Bellevue. Viewed in a light

most favorable to the State, this evidence supports inferences that the

fingerprinted items were "generally inaccessible" to T.H. prior to the burglaries

and that T.H.'s fingerprints could only have been impressed during the

burglaries.    Those inferences in turn support the juvenile court's conclusion,

beyond a reasonable doubt, that T.H. committed the burglaries.

       3State v. Lucca. 56 Wn. App. 597, 599, 784 P.2d 572 (1990).
       4 State v. Bridge. 91 Wn. App. 98, 100, 955 P.2d 418 (1998).
       5
           Bridge. 91 Wn. App. at 100.
No. 68575-9-1/4




       T.H. contends State v. Bridge6 requires a contrary conclusion. Bridge is

distinguishable. Bridge's fingerprint was found on a price tag affixed to a tool that

had recently been purchased "in an area open to the public." The tool was thus

accessible to Bridge before the burglary, and the evidence was therefore

insufficient to reasonably infer that his fingerprint could only have been

impressed at the time of the crime.7        The facts in this case, by contrast,

supported reasonable inferences that the objects bearing T.H.'s fingerprints were

not generally accessible prior to the burglaries and that his fingerprints could only

have been impressed on the objects at the time of the crimes.

       For the first time on appeal, T.H. contends the court erred when it took

judicial notice, without notice and an opportunity to be heard, that "online

purchases are not through publicly accessible retail outlets in the same way as

presumably occurred in the Bridge case." Assuming, without deciding, that T.H.

can raise this issue for the first time on appeal, we conclude there was no error.

The juvenile court clarified that the fact it judicially noticed was really just a

reasonable inference from the evidence. We agree. On the evidence presented,

it was reasonable for the court to infer that the camcorder purchased on line was

not publicly accessible "in the same way" as the tool in Bridge.




      6 91 Wn. App. 98, 955 P.2d 418 (1998).
      7 Bridge. 91 Wn. App. at 101.
No. 68575-9-1 / 5




      T.H. also assigns error to various findings but does not support the

assignments with argument. The findings are therefore verities on appeal.8

      Affirmed.




                                                    _pU^^/t O s/
WE CONCUR:




               £
    \vQ^tUf^ C^^\)^                                    /AtXiA . [\




      8 State v. Moreno, 173 Wn. App. 479, 491, 294 P.3d 812 (2013), review
denied. No. 88588-5 (Wash. July 10, 2013).